Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
2.	 Any objection or rejection of record in the previous Office Action, mailed December 08, 2020, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments. 
Currently, claims 1-2, 4-9, 19-20, 22-28, and 39-40 are pending in the instant application.  
Claims 1-2, 4-9 and 39 are under the examination.
Claims 3, 10-18, 21 and 29-38 are cancelled.
Claims 19-20, 22-28 and 40 are withdrawn. 

3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
4.	Any rejection not reiterated is hereby withdrawn in view of the amendments to the claims.
Claim Rejections - 35 USC § 103 (New Ground necessitated by amendment)
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
6.	      Claims 1- 2, 4, 6-8 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (Kumar et al., US Patent: US 9,797,894 B2), in view of Cros (Cros et al. Patent Number: 5695926, Date of Patent: 09 December 09 1997), Truex .
Claim 1 recites a kit comprising: (a) a receptacle for receiving a biological fluid sample, the receptacle having an interior surface and an exterior surface, wherein the receptacle is large enough to contain a biological fluid sample having a volume of 0.5 ml to 10 ml and a detectable substrate having a volume from 0.5 ml to 10 ml, where is wherein a first nucleic acid is reversibly attached to a first portion of the interior surface and a second nucleic acid is immobilized on a second portion of the interior surface, wherein the first nucleic acid is complementary to a first nucleic acid sequence of a selected marker, and wherein the second nucleic acid is complementary to a second nucleic acid sequence of the marker; and (b) a substrate comprising a first portion with an integrated positive control result for comparison to a result obtained with the biological fluid sample, and a second portion for receiving a portion of the biological fluid sample from the receptacle.
The specification discloses that the receptacle can be large enough to contain a typical sample of body fluid from a subject (e.g. 0.5 to 10 ml) and then to contain a suitable amount of tetramethylbenzidine (TMB) substrate or other detectable substrate (e.g. 0.5 to 10 ml) (page 30 line 16-24, p 4 line 10-23,  p 7 line ). The specification does not further define detectable substrate, thus, it is considered a solution that is a reagent containing substrate for enzyme used to perform detection of the hybridization assay result (e.g. detection of signals of the reaction).
In addition, claim 1 (b) recites “a substrate” which is considered a solid surface because the disclosure of the specification (see Figure 1 and page 3 line 6-14). The 
With regard to claim 1, Kumar teaches an assay device to perform a method for conducting binding assays (abstract). Kumar teaches use of an assay device that includes (a) a storage zone comprising a surface-reagent complex confined to the storage zone and (b) one or more use zones each configured to use the reagent in an assay for an analyte of interest in a sample. The surface-reagent complex comprises (1) a reagent linked to a first targeting agent and (2) a surface linked to a second targeting agent, wherein the reagent and the surface are linked, in the surface-reagent complex, via a releasable binding interaction between the first and second targeting agents. Kumar also teaches use of a device that has one or more storage zones and having two or more surface-reagent complexes in the storage zone (Col 1 line 49-63). 
Kumar teaches the use of multi-well plate wells that include dry reagents which are fixed on non-overlapping region inside the well, while a well has one or more capture reagents that are immobilized on floor of the well to form a binding surface (Col 29 line 44-67, Col 30 line 1-6, Figure 9 b and c). 
The examples of capture reagents include oligonucleotides- complements, and hybridization partners as binding agents and companion binding partners (Col 7 line 48-58). Kumar further teaches that “binding reagents and binding partners that are linked to 
  Additionally, Kumar teaches using a biological sample volume of 1 ml or greater to perform the assay (Example 1 col 26 line 3- 25, Example 4, col 27 line 65 through col 28 line 20). Kumar also teaches collecting sample in a first large volume and releasing into a small volume to concentrate an analyte and using 10 fold decrease of a suitable assay diluent (e.g. 1 ml of diluent for 10 ml of sample) (Example 1 col 26 line 3- 25). Kumar teaches using appropriate volume of reagents in the assay to dispend on the determined areas (col 29 line 51-59), indicating optimizing the volume as required (see col 30 line 52-59). Kumar teaches that specific examples of biological samples includes urine, blood, serum, plasma, tissue aspirates, saliva, sputum and cerebrospinal fluid, and detecting nucleic acids, virus (e.g. human papilloma virus) and many other molecules (col 6 line 1-17, col 7 line 3-46). Kumar teaches performing detecting hybridization result in the method via various techniques including colorimetric assays or visual inspection, and the use of detectable and measurable signals (see col 18 line 47-50, col 18 line 62 through col 19 line 44). This teachings of Kumar teaches encompass using a container that is large enough to contain a desired volume of a biological sample (e.g. 0.5 to 10 ml) and a desired suitable regents for hybridization assay to perform (e.g. 0.5 to 10 ml). Accordingly, a person of ordinary skill in the art would have known how to optimize the volume adjustment of biological sample and required reagent based on the size of the container and coverage of the solution 
Furthermore, Kumar teaches that this device can be a multi well-assay plate, a reaction vessel, a test tube or a cuvette or a well or cartridge (Col 8 line 64 through and col 9 5). Kumar teaches using a number of solid phases including polymers and glass material, and interior surface of an assay container (e.g. test tubes) (col 15 line 7-18). Thus, the container can be a glass vial (Limitation of claim 2). Accordingly, the teachings of Kumar encompass a kit that comprises a receptacle (e.g. glass vial) for receiving a biological fluid sample, the receptacle having an interior surface and an exterior surface, and the receptacle is large enough to contain a biological fluid sample (e.g. 10 mL) and a suitable assay diluent (e.g. a detectable substrate having a volume of from 1 mL), as described above.
Kumar teaches that the surface-reagent complex comprises a regent that is linked to a first targeting agent, while dry reagents can be fixed inside the well, as previously described. This corresponds to the dry-stored first nucleic acid on the first portion of the interior surface. (Limitation of claim 4)
The instant claim recites that the elements make up a kit. The instant specification does not provide any limiting definition for a kit.  A kit is merely a set of materials or parts needed for a specific purpose. The disclosed reagents are considered a kit because they are a set of materials that are assembled together in a receptacle. The claim does not require anything further.  

The teachings of Kumar indicates the use of device to perform detecting the result via visual inspection, as described above (col 18 line 47-50, col 18 line 62 through col 19 line 44). Additionally, Kumar teaches using lateral flow device having assay reagents that includes targeting agents or binding agents and filtration membrane used in lateral flow test strips (col 8 line 64 through col 9 line 5, col 15 line 11-18), indicating the device having the substrate that comprises reagents to perform binding assays.
With regard to claim 1, Kumar does not explicitly describe having first and second nucleic acids that are complementary to first and second nucleic acid sequences of a selected marker, a particular volume of the reagents and the container; and a substrate that comprises a first portion with an integrated positive control result for comparison to a result obtained with the biological fluid sample, and a second portion for receiving a portion of the biological fluid sample from the receptacle. Kumar 
Cros teaches a procedure for detecting single-stranded nucleotide sequences in a sample where is a passively fixed capture probes is used in concert with a labeled- detection probe in a sandwich hybridization technique (abstract, col 4 line 45-67). Cros teaches that detecting and quantifying of targets (i.e. nucleic acids, single-stranded DNA or RNA) in the sample that may contain a mixture of cells, viruses or other microorganisms (col 4 line 45-67). Cros teaches using a capture probe of nucleic acid sequences fix on the support (e.g. polymer) and a detection probe of nucleic acid sequences to perform the sandwich hybridization assay (col 1 line 15-36. col 4 line 12- 17). Furthermore, Cros, teaches that the capture probe-nucleic acid sequences and detection probe-nucleic acid sequences are capable to complementarily hybridize with the target nucleic acid sequence at two non-overlapping areas in the presence of the target (col 3 line 8-19, claim 1, col 69 line 7-24). Cros also teaches performing the method to detect genes of human papillomavirus (see Example 11-15). Thus, capture probe and detection probe are considered first and second nucleic acid sequences, and the target nucleic acid sequence is considered the selected marker (e.g. Target RNA in Figure 1 of the specification). Cros further teaches dry-stored of the nucleic acid in the method (see col 5 line 20-41). 
Cros teaches using nucleic acid probe (e.g. detection probe) that is coupled with enzymatic marker including horseradish peroxidase (HRP) (col 4 line 12-24, see Example 3) (Limitation of claim 6). Additionally, Kumar further teaches methods of measuring the amount of analyte that include an immobilized binding partner on a solid 
Cros teaches that the marker is from one or more high-risk human papillomavirus (HPV) strains comprising HPV 16, HPV 18 and HPV 33 (see Example 3 Table 2, Example 4 Table 3, Example 16 Table 18) (Limitation of claims 7-8). Additionally, Kumar teaches improved solid binding assays that can detect analytes from various types of samples including human clinical samples (Col 5, line 64). The examples of analytes include nucleic acids. Kumar et al. also teaches the methods that are designed to allow detection of a wide variety of biological and biochemical agents. These methods are applicable for a non-limiting list of pathogens that may be analyzed includes Human Papillomavirus (HPV). In addition, Kumar et al. specifically teaches HPV as a target that the method can be designed to detect. Furthermore, the level of an analyte of interest in a sample may be indicative of a disease or disease condition, while the panels of analytes from a sample can be measured in an assay. The example includes the panels of markers for diseases, implying that the probes of Kumar et al. can target a maker in HPV (Col 6, line 7-61).
Truex and Trias teach a method for rapid measurement of secretory phospholipase A2 (sPLA2) levels in a biological fluid test sample that comprises of an enzyme-linked immunosorbent (ELISA)-based assay (Page 1, paragraph 0005). Like 
Legendre teaches the steps of proper fixing of Drosophila embryo that utilizes a biphasic fixation solution using 20 ml glass scintillation vials (Thermo Fisher Scientific, Ottawa, ON, Canada; Cat. No. 03-337-15) (Page 2, paragraph 2 and 3). The glass scintillation vials taught by Legendre have the capacity to load a volume of 10-20 ml and they can be used for fixation purpose inside the vials. (Limitation of claim 39)
Therefore, it would have been prima facie obvious before the effective filing date of the invention to have modified the kit containing the receptacle of Kumar that contains labelled dry-stored nucleic acid probe and pre-immobilized nucleic acid probe at non-overlapping regions for the assay to apply the use of nucleic acid sequences with the capability to complementarity bind to non-overlapping regions to the target nucleic acids in the sample, as taught by Cros, and the use of a glass scintillation vial with a capacity of 20 ml of Legendre, and to include a substrate containing control indicators, as taught by Truex and Trias. Cros teaches using capture nucleic acid probe and a detection-labeled nucleic acid probes that to detect nucleic acid sequences (e.g. HPV 
Kumar, in view of Cros and Truex and Trias does not particularly teach using a receptacle having a volume of 10-20 ml, although Kumar teaches a receptacle of greater than 1 ml volume to perform binding assay and it can also be glass container. Legendre teaches a glass scintillation vial with a capacity of 20 ml that is suitable to perform fixation of biological samples. Both references teach glass container with various volume suitable for biological samples. It would have been prima facie obvious before the effective filing date of the invention to have modified the kit containing the receptacle and a substrate of Kumar, in view of Cros, and Truex and Trias by providing the receptacle having 20 ml volume by Legendre. This would have been obvious to have substituted the receptacle with a glass vial of 10-20 ml volume, as taught by Legendre with the container of Kumar, in order to provide a receptacle that would be capable of accepting a large sample volume. In addition, the combination of the receptacle with a substrate containing control indicators would also provide a set of .

7.	     Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar (Kumar et al., US Patent: US 9,797,894 B2), in view of Cros (Cros et al. Patent Number: 5695926, Date of Patent: 09 December 09 1997), Truex and Trias (US20080299585) and Legendre (Legendre et al. J Vis Exp; 2013;71: 50057: 1-8), applied to claims 1-2, 4, 6-8 and 39 above, and further  in view Afanassiev (Afanassiev et al. Nucleic Acids Research; 2000;28:12:e66:1-5 from IDS and cited in the specification).
The teachings of Kumar, in view of Cros, Truex and Trias, and Legendre, as they related to claims 1-2, 4, 6-8 and 39, from which claim 5 depends, are given previously in this office action and fully incorporated here.
Kumar et al. in view of Cros, Truex and Trias and Legendre, does not teach an agarose film that is coated on the interior surface of a receptacle, although Kumor teaches using polymer as a substrate (see above).
Afanassiev teaches a method of synthesizing an agarose film using an agarose solution on a glass slides and a method of incorporating oligonucleotides to immobilize on the agarose matrix. The glass slides with immobilized oligonucleotides-agarose matrix are prepared and they are ready to be used for hybridization (Page 2, column 1, paragraph 3-4). The immobilization of nucleic acid in an agarose film corresponds to the second nucleic acid coupled to an agarose film on the second portion of the inter surface that is in the claim 5. 
.  

8.	Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar (Kumar et al., US Patent: US 9,797,894 B2), in view of Cros (Cros et al. Patent Number: 5695926, Date of Patent: 09 December 09 1997), Truex and Trias (US20080299585) and Legendre (Legendre et al. J Vis Exp; 2013;71: 50057: 1-8), applied to claims 1-2, 4, 6-8 and 39 above, further in view of Wang (Wang et al. Biosensors; 2012; 2: 32-42).
The teachings of Kumar, in view of Cros, Truex and Trias, and Legendre,  as they related to claims 1-2, 4, 6-8 and 39, from which claim 9 depends, are given previously in this office action and fully incorporated here. 
With regard to claim 9, which depends from claim 1, Kumar, in view of Cros, Truex and Trias, and Legendre, does not precisely teach the use of a paper as a substrate which is recited in the claim 1 (b).
Wang teaches a lateral flow assay test strip that contains zones of integrated test line region and control line region located on an underlying nitrocellulose membrane (Figure 1, P 34), as described in previous office action. Thus, Wang teaches a kit that comprises pads that can contain sample and test reagents including immobilized probes of nucleic acid sequences, HRP and substrate reagent (Figure 1, p 34 para 1 through p 
	Therefore, it would have been prima facie obvious before the effective filing date to have modified the receptacle and the substrate combination, as taught by Kumar, in view of  Cros, Truex and Trias, and Legendre, to substitute the substrate with a substrate made of paper, as taught by Wang. Kumar, in view of Cros, Truex and Trias, and Legendre teaches a kit comprising a receptacle that is large enough to contain the recited volume requirement, first and second nucleic acid sequences that are complementary to first and second nucleic acid sequences of a selected marker at non-overlapping region on the marker, and detectable signals to determine the assay’s result. Additionally, Truex and Trias teaches a detection of the assay on a solid substrate, as described above. Wang teaches the use of a solid substrate that is capable to perform nucleic acid binding assay and generate signals (Figure 1, p 36 para 3). Thus, it is obvious to substitute a substrate made of nitrocellulose paper of Wang, to the assay kit of the references, in order to provide a steady support in performing the result detection in the kit.
Response to Arguments
10.	The response traverses the rejection (page 5-9) for the office action mailed on 12/08/2020.

 	The response has been thoroughly reviewed but was not found persuasive. Kumar teaches the use of nucleic acid sequences that need to be complementary sequences to perform a sandwich hybridization assays that requires using “first and second nucleic acids that are complementary to first and second nucleic acid sequences of a selected marker”. The rejection has been modified with the teachings of Cros that clearly indicate the limitation of the claim 1. The rejection is maintained. 
At page 6-7, with regard to claim 5, the response asserts that “At no point, however, does Afanassiev teach or even suggest using first and second nucleic acids that are complementary to first and second sequences of a marker. Thus, a person of ordinary skill in the art, reading Affanasiev in combination with Kumar, Truex, and Legendre would not have found it obvious to make and use a kit as recited in the present claims”. 
At page 7, with regard to claim 6, the response asserts that “At no point, however, does Su teach or even suggest using first and second nucleic acids that are complementary to first and second sequences of a selected marker, as required by the present claims. Thus, a person of ordinary skill in the art, reading Su in combination with 
 At page 8, with regards to claim 7-8, the response asserts that “At no point, however, does Schwartz teach or even suggest using first and second nucleic acids that are complementary to, respectively, first and second sequences of a selected marker, as required by the present claims. Thus, a person of ordinary skill in the art, reading Schwartz in combination with Kumar, Truex, and Legendre would not have found it obvious to make and use a kit as recited in the present claims”.
The response has been thoroughly reviewed but was not found persuasive. Claims 5-8 are dependent claims of claim 1. The rejection of the claim 1 has been modified with Kumar, in view of Cros, Truex and Trias and Legendre that clearly indicate the use of “first and second nucleic acids that are complementary to first and second nucleic acid sequences of a selected marker”. Furthermore, Cros teaches the limitations of claims 6-8, for this reason, the references of Su and Schwartz are not required to cite in the rejection in this office action. The rejection is modified and maintained. 
At page 8-9, with regard to claim 9, the response asserts that “the combined teachings of Kumar, Truex, and Legendre fail to suggest a kit that includes first and second nucleic acids that are complementary to first and second nucleic acid sequences of a selected marker, as required by the present claims. Moreover, the combined teachings Kumar, Truex, and Legendre fail to suggest that a kit having first and second nucleic acids that are complementary to first and second nucleic acid sequences of a marker, as recited in the present claims, could be used in a kit having a 
The response has been thoroughly reviewed but was not found persuasive.
First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Further, the rejection has been modified with the requirement of the amended claim 1, in particular. The limitation of claim 9 (which depends from claim 1) is “wherein the substrate comprises a paper strip”. The recitation of the substrate is considered a solid substrate (e.g. a test strip) used to perform colorimetric reading based on the disclosure of Figure 1 in the specification and the recitation of the claim 1 (b). Figure 1 shows a paper strip that comprises positive and negative controls. Thus, the limitation of the substrate recited in the claim 1 and 9 is interpreted accordingly with the disclosure of the specification, Figure 1, in particular. Furthermore, the recitation of claim 1 (b) 
The teachings of Kumar, in view of Cros, Truex and Trias. Legendre and Wang, encompass the followings that are relevant to the response:
A kit comprising a receptacle that can contain a biological fluid sample having a volume of 0.5 to 10 mL and a detectable substrate having a volume of from 0.5 mL to 10 mL (for a total volume of 1 to 20 mL). 
The use of a substrate comprising the control strip is which includes a first portion with a positive control and a second portion for receiving a portion of the biological fluid sample from the test fluid. The portion “for receiving a portion of the biological fluid sample from the test fluid” is shown by the fact that the reference teaches that the strip is treated with the samples.   The use of different types of strips or matrixes may be implemented with the colorimetric detection methods to compare the results of a colorimetric assay to standards.  
The use of a paper strip as a substrate and the use of the equal volume of sample and the suitable reagents for the assay.
Accordingly, this has been addressed in the rejection. The rejection is maintained.  
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634